Citation Nr: 1519444	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with alcohol and cannabis dependence in sustained full remission.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying the Veteran's claim for an evaluation in excess of 50 percent for her service-connected PTSD.  

In a November 2012 rating decision, the Veteran's disability evaluation was increased to 70 percent, effective as of December 14, 2009.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an August 2014 rating decision, the issue of entitlement to TDIU benefits was also denied by the RO.  While this issue was not addressed until several years after the date of the Veteran's initial claim, this issue is to be treated as though it was received in conjunction with the Veteran's original claim for an increased evaluation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  And as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  

In February 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the Veteran's electronic paperless file - the Veterans Benefits Management System (VBMS).  In addition to VBMS, records, such as recent VA treatment records, have been associated with Virtual VA.  These records have also been reviewed in conjunction with the current remand.  

In December 2009, VA received a Form 21-22 appointing AMVETS as the Veteran's accredited representative.  However, in September 2014, AMVETS withdrew representation and notified VA and the Veteran of this fact.  The Veteran chose to proceed without representation as of this time.  The Board notes that VA was also notified in March 2013 that Alpha Veterans Disability Advocates were requesting that their power of attorney (VA Form 21-22a) be revoked.  The record does not contain a VA Form 21-22a for this organization, however.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a 100 percent evaluation for his service-connected PTSD and that he is entitled to TDIU benefits.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was scheduled for a VA examination on July 29, 2014.  The record contains evidence confirming that the Veteran was notified of this fact.  However, on July 25, 2014, VA received telephone contact from the Veteran explaining that due to a death in the family he would be out of town until August 5, 2014.  As such, he would be unable to attend the July 29, 2014, examination and requested that it be rescheduled.  

The record reflects that the RO proceeded to adjudicate the Veteran's claim, denying both issues in an August 2014 rating decision.  The rating decision clearly indicates that the denial was due in part to the Veteran's failure to attend his scheduled examination and his failure to show good cause for not reporting to this examination.  

Because the Veteran clearly notified VA as to his inability to attend his scheduled examination prior to July 29, 2014, due to a death in the family, he must be rescheduled for a new examination.  The Veteran is to be notified of the date and time of this examination and the correspondence relaying this information to the Veteran must be associated with the claims file.  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's service-connected PTSD.  The examiner is also to describe the degree of occupational impairment associated with the Veteran's PTSD.  

Finally, the most recent record of treatment from a VA Medical Center (VAMC) associated with the claims file is dated April 2014.  Records prepared since this time should be associated with the electronic record.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since April 2014 should be obtained and associated with the Veteran's electronic file.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination and the examination report should reflect review of these items.  

All indicated tests and studies should be performed, and the examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected PTSD.  The Veteran's lay statements regarding the severity of his symptomatology should also be considered and discussed.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




